Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 1 of 44 PageID #: 29543




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


   CAUDILL SEED AND WAREHOUSE COMPANY, INC.                                              PLAINTIFF

   vs.                                                     CIVIL ACTION NO. 3:13-CV-82-CRS

   JARROW FORMULAS, INC.                                                               DEFENDANT


                            MEMORANDUM OPINION AND ORDER



          This matter is before the court on motion of the plaintiff, Caudill Seed and Warehouse

   Company, Inc. (“Caudill Seed”), for an award of exemplary damages, prejudgment interest,

   attorney’s fees, and for entry of final judgment. DNs 464, 564.

          This action was tried to a jury over a 3 ½ week period and resulted in a verdict in favor of

   Caudill Seed, a damage award totaling $2,427,605.00, and a finding of willful and malicious

   misappropriation of trade secrets by the defendant, Jarrow Formulas, Inc. (“Jarrow Formulas”)

   under the Kentucky Uniform Trade Secrets Act (“KUTSA”), KRS 365.880, et seq.                  More

   particularly, the jury found that Caudill Seed possessed a trade secret with respect to research and

   development, the specific process for spray-drying myrosinase, vendor information, customer

   information, the laboratory notebook and hard drive. The jury found misappropriation of research

   and development, the specific process for spray-drying myrosinase, vendor and customer

   information, but not the laboratory notebook and hard drive. The jury awarded damages and found

   willful and malicious misappropriation only with respect to Caudill Seed’s research and

   development. The Court overruled Jarrow Formulas’ motion for judgment as a matter of law

   challenging the verdicts and damage award. DNs 530, 531.
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 2 of 44 PageID #: 29544




          The Court is now asked to award exemplary damages pursuant to KRS 365.884 and

   attorneys’ fees pursuant to KRS 365.886 and to enter final judgment in favor of Caudill Seed.



                                           I. General Background

          Caudill Seed is a 65-year-old family-owned business located in Louisville, Kentucky

   which produces and supplies agricultural products including seeds, sprouts, and the like to

   commercial producers and distributors. It also sells ingredients for nutritional supplements, food

   and cosmetics, and sells some of its own nutritional supplements.

          From 2002 until his resignation on May 2, 2011, Kean Ashurst (“Ashurst”) was employed

   by Caudill Seed, holding a number of positions during that time. Pertinent to this litigation was

   his employment as Director of Research at Caudill Seed, with the responsibility for research and

   development of new products and processes in the area of the extraction, isolation, and

   development of compounds from broccoli seed including glucoraphanin, the myrosinase enzyme,

   and the production of sulforaphane. In that role, Ashurst had access to, worked with, and

   maintained as proprietary and confidential the body of research, data and information related to

   the development, production and marketing of broccoli seed extract and other related products.

    Caudill Seed engaged in research and development related to seed and seed sprout production as

   well as processes for extracting, isolating and developing compounds from those products before,

   during, and after the period of Ashurst’s employment with Caudill Seed. A significant body of

   research and development relating to seeds and seed extraction processes had been developed by

   Caudill Seed prior to Ashurst’s arrival at Caudill Seed and was available to and utilized by Ashurst

   in his work for Caudill Seed.




                                                    2
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 3 of 44 PageID #: 29545




          During the years of his employment at Caudill Seed, Ashurst maintained crucial notes and

   formulas in stenographer’s notebooks, a composition notebook (referred to herein as the “lab

   notebook”), and on an external computer hard drive. He carefully guarded these items as they

   were the principal repositories for his task lists, thought processes and research results in his work

   for Caudill Seed. He kept the laboratory in which he worked locked and generally inaccessible to

   anyone other than his staff. The steno pads were locked in a file cabinet and the lab notebook and

   hard drive were either kept with Ashurst or were locked in the laboratory. To Caudill Seed’s great

   regret, it entrusted most of the memorialization of its science solely to Ashurst. Ashurst was also

   privy to information concerning Caudill Seed’s vendors, customers, pricing structures, information

   essential to the successful and profitable production and sale of its products.

          Broccoli extract proved to be valuable to Caudill Seed. Due to its high concentration of

   glucoraphanin, the consumption of which is thought to have positive health effects in humans, it

   was sought after by nutritional supplement manufacturers, and specifically Jarrow Formulas.

   Preceding his departure from Caudill Seed, Ashurst was working to develop a process to produce

   a glucoraphanin product that offered better release of sulforaphane, the beneficial compound

   yielded in the human body from the ingestion of glucoraphanin-rich material. The ability to

   produce a higher sulforaphane yield has been referred to in this litigation as an “activated

   formula.” Prior to Ashurst’s resignation, Caudill Seed was preparing for commercial production

   of an activated formula broccoli extract product.

          Jarrow Formulas was formerly a customer of Caudill Seed that purchased bulk quantities

   of Broccoraphanin, Caudill Seed’s broccoli extract powder which Jarrow Formulas used in

   formulating its BroccoMax and other nutritional supplement products. Caudill Seed marketed its

   own broccoli extract nutritional supplement, Vitalica, and so competed with Jarrow Formulas in


                                                     3
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 4 of 44 PageID #: 29546




   this aspect of its business. Jarrow Formulas was Caudill Seed’s largest bulk purchaser of

   Broccoraphanin until Jarrow Formulas decided to cut out the middleman and become a broccoli

   extract manufacturer in 2011.

          Jarrow Formulas had never before engaged in research and development or manufacturing

   of broccoli extract and in 2011 it had no scientists on staff capable of doing it. Jarrow Formulas

   was interested in producing an activated formula of its BroccoMax and other products. To that

   end, and in order to itself become a manufacturer of broccoli extract, it hired Ashurst away from

   Caudill Seed. The process of negotiation and transition began before Ashurst left Caudill Seed.

   Ashurst signed a consulting agreement with Jarrow Formulas the day before his resignation. When

   he left, the lab notebook and external hard drive containing Caudill Seed’s critical formulas and

   research data disappeared. With its Director of Research gone and its laboratory in disarray,

   Caudill Seed was forced to essentially reverse engineer its own processes with the assistance of

   the testing facilities with which it worked. It took many months to get its house back in order, not

   in insignificant part due to the fact that it had permitted Ashurst to maintain and control all of its

   most critical information.      Caudill Seed also discovered that Ashurst provided numerous

   documents containing Caudill Seed’s confidential and proprietary information in response to

   requests from Jarrow Formulas employees and agents. Ashurst acknowledged providing Caudill

   Seed documents to Jarrow Formulas.

          Despite having no research and development of its own or any experience in the area of

   broccoli extract production, Jarrow Formulas created a successful manufacturing process and

   began producing a profitable activated formula mere months after hiring Ashurst as its consultant.

   Ashurst admitted that it was Jarrow Formulas’ intention to “beat Caudill Seed to the punch” in

   bringing to market an activated formula broccoli extract product. Jarrow Formulas admitted and


                                                     4
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 5 of 44 PageID #: 29547




   it was further proven at trial that Ashurst provided numerous confidential and proprietary Caudill

   Seed documents to Jarrow Formulas at Jarrow Formulas’ request. Jarrow Formulas accomplished

   its goal of becoming a broccoli seed extract manufacturer and bringing an activated formula

   broccoli product to commercial production in four months' time. It subsequently succeeded in

   patenting its process for producing its activated formula.



                                            II. The Jury Verdict

          The jury found that Caudill Seed possessed certain trade secrets, that Jarrow Formulas

   misappropriated some of those trade secrets, that Jarrow Formulas acted willfully and

   maliciously, and awarded $2,427,605.00 for Caudill Seed’s actual loss and Jarrow Formulas’

   unjust enrichment. The only trade secret for which the jury awarded damages and found

   willful misappropriation was Trade Secret 1 which was described for the jury as Caudill Seed's

   research and development related to dietary supplements, broccoli plant material (including seeds

   and sprouts), and the many years of trial and error research and compilation and analysis of data

   and technical information related to: (a) the chemical compounds at issue in this case,

   including glucoraphanin (also known as sulforaphane glucosinolate), myrosinase and

   sulforaphane; (b) the concentration, isolation and testing of those chemical compounds in

   broccoli plant material (including seeds and sprouts); (c) the extraction of those chemical

   compounds from broccoli plant material; and (d) the viable and nonviable processes for

   producing nutritional supplements, ingredients or other consumer goods derived from broccoli

   plant material and containing those chemical compounds. Caudill Seed is claiming trade secret

   protection for its entire body of knowledge developed over the course of many years. DN

   432, Jury Instructions, p. 5.


                                                    5
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 6 of 44 PageID #: 29548




                                           III. Preliminary Matters

                                         A. The Connecticut Action

          As noted in our earlier Memorandum Opinion, the Court is aware of a lawsuit filed in

   Connecticut against Jarrow Formulas seeking redress for Jarrow Formulas’ alleged failure to pay

   its legal bills from its trial counsel’s representation in this case.        Jarrow Formulas has

   counterclaimed against its former counsel that they failed to adequately defend Jarrow Formulas’

   interests in the misappropriation action.

          Counsel make repeated references to filings in the Connecticut action, seeking to bolster

   their respective positions concerning exemplary damages and attorneys’ fees matters under

   consideration here. This Court has not considered or relied upon representations concerning (1)

   Jarrow Formulas’ former counsel’s performance, (2) their relationship with or characterization of

   Jarrow Rogovin, the Founder and Chairman of the Board of directors of Jarrow Formulas, and (3)

   the attorneys’ fees sought by Jarrow Formulas’ former counsel for work performed in this case, as

   these matters are irrelevant to the issues presently before the Court.



                                      B. Evidence Outside the Record

      Caudill Seed provided evidence at trial of (1) specific times, temperatures, and pressures used

   in its process, (2) testing data, (3) discoveries concerning viable and non-viable processes, (4) a

   compilation of relevant scientific literature, and (5) its vendor, cost, and customer information the

   synthesis of which constituted Caudill Seed’s “seed to shelf” process for producing glucoraphanin

   and activated glucoraphanin as well as finished products Vitalica and Vitalica+. Jarrow Formulas

   has unwaveringly asserted that the “body of knowledge” Caudill Seed claimed was

   misappropriated was no trade secret. It supported this position at trial, in part, through the offer


                                                     6
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 7 of 44 PageID #: 29549




   of evidence that much of the information that Caudill Seed employed in its “seed to shelf” process

   was publicly available. Jarrow Formulas now asks the Court to take judicial notice post-trial of

   ten journal articles and documents from published scientific studies which are purportedly

   “relevant to Caudill Seed’s pending motion asking the Court to award significant exemplary

   damages against Jarrow Formulas and are not subject to reasonable dispute,” to “show what

   information was in the public realm at the time of their publication.” DN 577, p. 1.

           Federal courts take judicial notice of adjudicative facts. Fed. R. Evid. 201(a). The rule

   allows a federal court to “judicially notice a fact that is not subject to reasonable dispute because

   it: (1) is generally known within the trial court's territorial jurisdiction; or (2) can be accurately

   and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.

   Evid. 201(b). The rule permits a federal court to take such notice “at any stage of the proceeding.”

   Fed. R. Evid. 201(d).

           The decision whether to take judicial notice under Rule 201 is a discretionary

   determination. The denial of such a request will not be overturned for an abuse of that discretion

   where the offer of evidence does not properly fall within the bounds of the rule. In Deal v.

   Hamilton County Bd. of Education, 392 F.3d 840, 852-853 (6th Cir. 2004) the United States Court

   of Appeals for the Sixth Circuit affirmed the district court’s denial of a request that it take judicial

   notice of a number of declarations that had been filed in an unrelated case stating that “[T]here is

   no dispute that the California proceedings occurred or that the declarations in that case existed.

   The Deals, however, essentially were attempting to get the district court to take judicial notice of

   Dr. Rostetter’s lack of credibility [through the offer of differing declarations made in another case],

   a fact very much in dispute.” In affirming, the Sixth Circuit quoted United States v. Bonds, 12




                                                      7
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 8 of 44 PageID #: 29550




   F.3d 540, 553 (6th Cir. 1993) in which the district court had declined to take judicial notice of a

   National Research Committee report:

          While defendants’ request that we merely take judicial notice of this report pursuant
          to Federal Rules of Evidence 201(f) and 104(a) has a certain facial appeal, Federal
          Rule 201 permits a court to take judicial notice only of facts “not subject to
          reasonable dispute…” Fed.R.Evid. 201(b). There is no dispute that the [report]
          exists, but there is considerable dispute over the significance of its contents.


          Jarrow Formulas’ motion does not attempt to explain why the Court should take judicial

   notice of ten publications which were not offered at trial. Maybe that is because it acknowledges

   that “the purpose of this provision is not to provide an escape hatch for counsel’s errors or to offer

   a strategic mechanism for a defendant to re-open the record after the jury begins to

   deliberate…Judicial notice is a process by which a court takes recognition of a fact in the absence

   of formal proof; it is not a mechanism by which a party may avoid timely and proper objections to

   evidence that is reasonably available and, which, but for counsel’s error, would be subject to

   introduction and consideration through the normal evidentiary mode.” United States v. Neill, 964

   F.Supp. 438, 445-46 (D.D.C. 1997).

          Jarrow Formulas urges that, under the rule, the Court should take judicial notice because

   “these items are relevant to Caudill Seed’s pending motion asking to award significant exemplary

   damages against Jarrow Formulas and are not subject to reasonable dispute. This Court may take

   judicial notice of the articles to show what information was in the public realm at the time of their

   publication.” DN 577, p. 1. . But taking judicial notice of the mere existence of these publications

   affords nothing of value. It is only when note is taken of what these publications contain that they

   might take on significance or relevance to the case. We conclude, similarly to the Sixth Circuit

   in Bonds, that while the existence of these articles is not subject to reasonable dispute, the

   significance of their content would be vigorously disputed were the Court to recognize them in

                                                     8
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 9 of 44 PageID #: 29551




   this action through the mechanism of judicial notice. Thus, Jarrow Formulas’ motion does not

   constitute an offer of adjudicative facts of which the Court may take judicial notice under Rule

   201. The proper avenue to offer these publications was at trial where their relevance and

   admissibility could have been tested and counsel would have had the opportunity to probe the

   information.

           In looking at the arguments made in Jarrow Formulas’ brief in opposition to the motion for

   exemplary damages (DN 578)1, it is plain that these publications are indeed being offered for their

   content, not the mere fact of their publication. Jarrow Formulas’ urges that despite the jury verdict

   in Caudill Seed’s favor, “the case was at least a close one on whether Caudill Seed would be able

   to identify a trade secret with sufficient specificity to support a jury verdict.” DN 578, p. 14.

   Jarrow Formulas postulates that


           Even in light of the jury’s findings, Jarrow Formulas’ clear confusion regarding the
           contours and validity of Caudill Seed’s alleged trade secret, as corroborated by its
           repeated entreaties before and throughout the litigation, and the testimony of its
           expert witness, Dr. Leslie West, that the majority of the alleged trade secret was
           publicly known, must weigh in mitigation against an award of exemplary damages.


           Id. (emphasis added). Jarrow Formulas would have the Court judicially notice the ten

   publications and consider them along with the publications introduced at trial to conclude that it

   was a “close case.” The “close case” argument was essentially made in its motion for judgment

   as a matter of law. Jarrow Formulas recounted its evidence in opposition to that which was

   adduced by Caudill Seed and urged the Court to find that Caudill Seed had not met its burden of


   1
    Jarrow Formulas does not specifically refer to its brief in opposition to the motion for the award of exemplary
   damages and attorneys’ fees, but its opposition refers to the motion seeking judicial notice. Jarrow
   Formulas refers to the request for judicial notice at footnote 7 in its brief, suggesting that the Court consider
   both the evidence admitted at trial and the additional 10 articles sought to be added through judicial notice
   post-trial: “In addition to the testimony at trial showing various elements of Caudill Seed’s ‘seed-to-shelf’
   compilation trade secret 1 was public knowledge, see also Request for Judicial Notice.” (emphasis added).

                                                          9
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 10 of 44 PageID #: 29552




    persuasion despite the jury verdict. For the reasons stated in our Memorandum Opinion addressing

    that motion, we rejected Jarrow Formulas’ arguments. The Court will not now expand the record

    post-trial by granting the motion to take judicial notice of outside evidence to bolster the contention

    that this was a “close case.”

           Jarrow Formulas urges the Court to consider the “alleged egregiousness of Jarrow

    Formulas’ actions…in view of its good faith belief, at the time of the misappropriation and

    throughout the litigation, that Caudill Seed had not identified a valid trade secret” (DN 578, p. 12)

    and to refrain from awarding exemplary damages. Again, Jarrow Formulas urges that because it

    was a “close case,” it acted under the good faith belief that its actions did not constitute

    misappropriation of trade secrets. The jury necessarily rejected the idea that Jarrow Formulas was

    “confused” or that it held a good faith belief that it was not misappropriating Caudill Seed’s trade

    secret when it found willful and malicious misappropriation, defined in the instructions as conduct

    that is “calculated, deliberate, and reprehensible.”

           The record amply reflects Jarrow Formulas’ earnestness in its position throughout this

    litigation that it did nothing wrong.      At trial, Jarrow Formulas meticulously dissected and

    challenged each component of Caudill Seed’s alleged trade secrets. It has asserted from the

    inception of the case that Caudill Seed had nothing to misappropriate. However, Caudill Seed

    persuaded the jury that Trade Secret 1 was indeed a trade secret under the KUTSA and that Jarrow

    Formulas willfully and maliciously misappropriated it. The jury found so, notwithstanding the

    nature and amount of evidence offered by Jarrow Formulas that much of Caudill Seed’s body of

    knowledge can be found in various places in the public realm. Caudill Seed has never denied that

    fact. The verdicts evidence that it was not a “close case” for the jury. They believed from the

    evidence that Trade Secret 1 constituted a trade secret as defined by the jury instructions, Jarrow


                                                      10
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 11 of 44 PageID #: 29553




    Formulas’ earnestness to the contrary notwithstanding. Not only do the ten additional publications

    offered by Jarrow Formulas fail to satisfy Rule 201(b) and thus are not properly subject to judicial

    notice under 201(c), but the addition seeks to expand on a point already extensively argued on the

    record and upheld by the Court on Jarrow Formulas’ motion to overturn the verdicts.

           The motion for the Court to take judicial notice (DN 577) will be denied.



                                        C. Sur-Reply and Sanctions

           Jarrow Formulas filed a motion for leave to file a sur-reply to Caudill Seed’s reply related

    to its request for an award of attorneys’ fees (DN 585). Caudill Seed has objected to the filing of

    a sur-reply and has moved for sanctions (DN 587) to “guarantee the integrity of the court and its

    proceedings” in response to the filing of a diatribe authored by Jarrow Rogovin which is attached

    as an exhibit to Jarrow Formulas’ motion (DN 582-2).

           Jarrow Formulas takes umbrage at materials culled from the Connecticut litigation which

    were offered by Caudill Seed in its reply in support of its request for attorneys’ fees, including

    language from an email communication between Jarrow Rogovin and his former counsel. Jarrow

    Formulas apparently considers the content of this email damning and worthy of the opportunity to

    be explained “in context.” The explanation comes in the form of an unbridled missive from the

    author of the email, Jarrow Rogovin.

           The Court will again repeat that it is not concerned with any mud slung in the Connecticut

    litigation. Criticism of Jarrow Formulas’ former counsel’s performance or of Mr. Rogovin’s

    personal attributes are simply not in issue in this case. None of it is considered here. This is not

    a personality contest. This is not a master class in litigation technique. This is not a battle of the

    sur-replies to see who can get in the last word. The issues before the Court at the present moment


                                                     11
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 12 of 44 PageID #: 29554




    involve only the Court’s consideration of the nature of the misconduct by Jarrow Formulas, Inc.,

    the company which was found liable by the jury for willfully and maliciously misappropriating

    Caudill Seed’s Trade Secret 1, and an appropriate award of exemplary damages and attorneys’

    fees, if any, in this case.

            The Court will, however, in its discretion, permit the filing of the sur-reply and Mr.

    Rogovin’s declaration. This piece of business litigation has been marked by strong personal

    overtones between the principals of the companies which have only deepened over time. Mr.

    Rogovin’s outrage at perceived injustices heaped upon him and the company he built finds clear

    voice in his declaration. He takes this litigation against his company as a personal affront and

    expresses his disdain for all that is or has become associated with this case. The Court will provide

    Mr. Rogovin what he terms the “only and last opportunity for this Court to ‘hear’ from [him] prior

    to ruling on the pending motion and entering a final judgment.” DN 585-2, p. 3. Despite the

    objections to it, the Court will permit it to stand in the record as written.

            Mr. Rogovin’s declaration offers a repetition of the defense of this case which was

    presented to and rejected by the jury and was considered and addressed thereafter on a motion for

    judgment as a matter of law. Mr. Rogovin voices his continuing conviction that the jury reached

    the wrong result in finding Jarrow Formulas liable for willful and malicious misappropriation.

            This Court read Mr. Rogovin’s declaration, stripped of its vituperation, with an open mind

    in considering the factors pertinent to determining whether an award of exemplary damages against

    Jarrow Formulas is appropriate. For the reasons explained below, the Court finds that exemplary

    damages are appropriate in this case.

            In conjunction with its objection to the filing of the sur-reply, Caudill Seed seeks sanctions

    for the filing of the Rogovin Declaration because it contains offensive content. Caudill Seed finds



                                                      12
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 13 of 44 PageID #: 29555




    comments critical of the Court and Caudill Seed’s counsel particularly outrageous and seeks

    sanctions to redress these breaches of decorum.

           Mr. Rogovin’s criticisms of the Court’s handling of this litigation are inconsequential. In

    the words of Channing Pollock,2 “A critic is a legless man who teaches running.” This matter is

    likely to be appealed and any reversible error will, no doubt, be brought to the attention of this

    Court by the United States Court of Appeals for the Sixth Circuit whose function it is to assess the

    correctness of rulings under the law and the sufficiency of evidence to uphold a jury verdict. As

    for the assertion that the Court should address an affront to the dignity of this institution, the Court

    concludes, in its discretion, that the Rogovin Declaration should remain in the record of this case,

    uncensored and publicly available, left to speak for itself.

           Finally, with respect to the request for sanctions, in this Court’s view, Caudill Seed replied

    with unnecessary soundbites directed at the behavior and temperament of Jarrow Rogovin in

    making their case for an award of attorneys’ fees against Jarrow Formulas. Thus, Rogovin’s

    indignant retort should have come as no surprise. Sanctions will be denied.



                                          III.    Exemplary Damages:

                                    A. Willful and Malicious Misappropriation
                                         [DN 530, Part B, reproduced]

           The parties agreed to the language utilized in the Special Interrogatory defining the phrase

    “willful and malicious.” The court instructed the jury as follows:



                                                   *******



    2 Channing Pollock, 1880-1946; drama critic for The Washington Post and Washington Times; writer,
    screenwriter, playwright, and musical theatre lyricist.

                                                      13
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 14 of 44 PageID #: 29556




                        Special Interrogatory – Willful and Malicious Conduct

           You will only consider this instruction if you found misappropriation of one or more

           trade secrets on Verdict Form B.

           You must determine from the evidence whether Caudill Seed has proven by clear

           and convincing evidence that Jarrow Formulas misappropriated one or more of

           Caudill Seed’s trade secrets in a willful and malicious way. “Willful and

           malicious” means behavior motivated by spite or ill will and a disregard for the

           rights of another with knowledge of probable injury. Put another way, “willful and

           malicious” conduct is calculated, deliberate, and reprehensible. Since the claims

           in this case are directed solely against Jarrow Formulas, the motivation which you

           must assess under this instruction is only that of officers, employees, or agents of

           Jarrow Formulas, other than Kean Ashurst.



                                                    *******

           Jarrow Formulas contends that proof of actual malice is required under this instruction.

    It urges that there was no evidence that Jarrow Formulas was motivated by spite or ill will toward

    Caudill Seed or that it disregarded Caudill Seed’s rights with knowledge of probable injury.

    Jarrow Formulas notes that spite and ill will are appropriate synonyms for malice. In addition to

    instructing that “willful and malicious” means behavior motivated by spite or ill will and a

    disregard for the rights of another with knowledge of probable injury, we also explained that

    “willful and malicious” conduct is calculated, deliberate, and reprehensible.

           Under the KUTSA, “[i]f willful and malicious misappropriation exists,” the court may

    award exemplary damages and a reasonable attorney’s fee. KRS 365.884, 365.886. The KUTSA



                                                   14
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 15 of 44 PageID #: 29557




    also states that “KRS 365.880 to 365.900 shall be applied and construed to effectuate its general

    purpose to make uniform the law with respect to the subject of KRS 365.880 to 365.900 among

    states enacting it.” KRS 365.894. Thus, while the court is required to apply Kentucky law in this

    diversity action, Kentucky’s trade secret act directs us to harmonize our interpretation of the

    provisions of the act, to the extent possible, with that of other states.

            There is no Kentucky case which defines willful and malicious conduct in the context of

    trade secret misappropriation. Caudill Seed cites to Huddleston v. Hughes, 843 S.W.2d 90

    (Ky.App. 1992) and Collins v. Rocky Knob Assoc., 911 S.W.2d 608, 611 (Ky.App. 1995) for

    guidance, urging that only willful disregard for the consequences of one’s actions is required to

    support the verdict finding willful and malicious misappropriation. Both Huddleston and Hughes

    involved the interpretation of a subsection of the Recreational Use Statute, KRS 411.190 which

    references “willful or malicious failure to guard or warn” against a dangerous condition, use,

    structure, or activity. Notably, the statute refers to “willful” and “malicious” in the disjunctive.

    We instructed the jury in the conjunctive.

            In Huddleston, the court looked to the Black’s Law Dictionary definition of “willful” which

    includes “premeditated; malicious; done with evil intent, or with a bad motive or purpose, or with

    indifference to the natural consequences; unlawful; without legal justification.” Id. 1599 (6th ed.

    1990). In assessing the nuances between these terms, the court stated:

            Addressing punitive damages generally, the Supreme Court in Horton v. The Union
            Light, Heat & Power Co., Ky., 690 S.W.2d 382, 389 (1985), cites the Restatement
            (2d) of Torts § 908(2) (1979) and makes the following observation:

            “[E]vil motive” and “reckless indifference to the rights of others” are considered
            as synonymous. * * * [N]egligence when gross has the same character of outrage
            justifying punitive damages as does willful and malicious misconduct in torts where
            the injury is intentionally inflicted. Just as malice need not be expressed and may
            be implied from outrageous conduct, so too may wanton or reckless disregard for
            the lives and safety of others be implied from the nature of the misconduct.

                                                      15
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 16 of 44 PageID #: 29558




           R.B. Tyler Co. v. Kinser, Ky., 346 S.W.2d 306, 308 (1961), holds that “malice is
           imputed where the wrongful act evidenced the entire want of care or great
           indifference to the consequences and the rights of others.” Black's Law Dictionary
           956–957, similarly, acknowledges that the term “malice” need not be used
           exclusively to characterize a deliberate intent to do harm:

           Malice in law is not necessarily personal hate or ill will, but it is that state of mind
           which is reckless of law and of the legal rights of the citizen.

           Black's defines a “willful and malicious injury” as follows:

           For such to exist there must be an intent to commit a wrong either through actual
           malice or from which malice will be implied. Such an injury does not necessarily
           involve hatred or ill will, as a state of mind, but arises from intentional wrong
           committed without just cause or excuse. * * * It may involve merely a willful
           disregard of what one knows to be his duty, an act which is against good morals
           and wrongful in and of itself, and which necessarily causes injury and is done
           intentionally.

           Id. at 1600 (Citation omitted) (Emphasis supplied).


    Huddleston By & Through Lynch v. Hughes, 843 S.W.2d 901, 905–06 (Ky. Ct. App. 1992).

           In Collins v. Rocky Knob Assocs., Inc., 911 S.W.2d 608 (Ky. Ct. App. 1995), the court cited

    to the Supreme Court of Kentucky’s decision in Kirschner v. Louisville Gas & Electric Co., Ky.,

    743 S.W.2d 840 (1988), noting that “when discussing the duty owed by a landowner to trespassers

    under another statute, the court interpreted “willful” as applying to “conduct which is still, at

    essence, negligent, rather than actually intended to do harm, but which is so far from a proper

    state of mind that it is treated in many respects as if it were so intended....” Id. at 842–843. “[T]he

    actor has intentionally done an act of an unreasonable character in disregard of a known or

    obvious risk that was so great as to make it highly probable that harm would follow, and which

    thus is usually accompanied by a conscious indifference to the consequences....” Id. at 611.

           The question of the appropriate application of the jury instruction is not clearly answered

    by these cases, as they did not address misappropriation of trade secrets which is by definition a

                                                      16
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 17 of 44 PageID #: 29559




    knowing and intentional act. Willful and malicious misappropriation clearly requires something

    more, but how that translates into reprehensible behavior in the trade secret context is not made

    clear by the Kentucky cases alone. As we are instructed to harmonize our interpretation of the

    KUTSA, where possible, with the rulings of other courts, we look to decisions from other

    jurisdictions for guidance. Although not binding on this court, we look to trade secret cases under

    other iterations of the UTSA and, to the extent consistent, pre-UTSA cases addressing this issue.

           It is established that under Kentucky law, “malice” is not necessarily personal hatred or

    ill will, but rather may be found in a reckless indifference to the rights of others which is so

    egregious that malice is imputed. The act of misappropriation of trade secrets in itself can be an

    “[a]cquisition of a trade secret of another by a person who knows or has reason to know that the

    trade secret was acquired by improper means.” KRS 365.880(2)(a). As this misappropriation

    requires knowledge of the wrongful procurement of the trade secret, the level of culpability

    required to justify an award of exemplary damages must necessarily be greater than a mere

    passive understanding of the wrongfulness of the activity and doing it anyway. The Huddleston

    and Collins cases hint at this in referencing conduct “so far from a proper state of mind,” an act

    which is “against good morals, and wrongful in and of itself and which necessarily causes injury

    and is done intentionally.” Collins, 911 S.W.2d at 611, Huddleston, 843 S.W.2d at 906.

           Jarrow Formulas states that a mere motivation to compete for business does not rise to the

    level of malice. This point was made in Mattel, Inc. v. MGA Entertainment, Inc., 801 F.Supp.2d

    950 (C.D.Ca. 2011), an UTSA case. There the court stated: “Because parties do not ordinarily

    expect that misdeeds that cause purely economic loss may expose them to severe exemplary

    penalties, economic misconduct is not generally reprehensible enough to support a large award

    of exemplary damages. See Gore, 517 U.S. 577, 116 S.Ct. 1589. The exceptions, of course, are



                                                    17
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 18 of 44 PageID #: 29560




    cases involving “affirmative acts of misconduct” marked not just by malice, but a breach of basic

    commercial ethics and fraud. Id. So entrenched is society’s expectation that exemplary damages

    are proper in such cases that statutes, including the UTSA, routinely provide for recovery of

    exemplary damages in cases involving financial loss and put the public on notice of the bounds of

    such relief.” Id. at 954. The court noted that Mattel’s conduct “fell far short of basic ethical

    standards.” Its senior management had consistently encouraged employees to use false pretenses

    to acquire competitive information including price lists, advertising plans, and new product

    attributes. It praised its employees for such actions and used trade secret information to preempt

    competitors’ products. Ibid.

           In E.I. DuPont de Nemours and Co. v. Kolon Industries, Inc., 911 F.Supp.2d 340 E.D.Va.

    2012), also an UTSA case, the court explained that “maliciousness” under Virginia’s iteration of

    the UTSA did not invoke a “species of malice” requiring an intent to injure. Rather, the court

    instructed the jury that “[a]n act is done ‘maliciously’ if prompted or accompanied by such gross

    indifference to the rights of others as will amount to a willful act without just cause or excuse.”

    Id. at 343-44.

           In the Sixth Circuit, the Court of Appeals, applying Ohio’s general punitive damages

    statute in a trade secrets case, stated:

           Ohio statutory law provides that punitive or exemplary damages may not be
           recovered in a tort action unless both of the following apply:

           (1) The actions or omission of that defendant demonstrate malice, aggravated or
           egregious fraud, or insult, or that defendant as principal or master authorized,
           participated in, or ratified actions or omissions of an agent or servant so
           demonstrate.
           (2) The trier of fact has returned a verdict or made a determination ... of the total
           compensatory damages recoverable by the plaintiff from that defendant.

           Ohio Rev.Code Ann. § 2315.21(C)(1) & (2)(Anderson Supp.1996)…



                                                    18
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 19 of 44 PageID #: 29561




            Ohio courts have allowed punitive damages to be awarded in trade secret cases
            “where the evidence shows that the defendant acted willfully and intentionally and
            with malicious intent.” Pyromatics v. Petruziello, 7 Ohio App.3d 131, 454 N.E.2d
            588, 595 (Ohio App.1983). In Preston v. Murty, 32 Ohio St.3d 334, 512 N.E.2d
            1174 (Ohio 1987)(syllabus), the Ohio Supreme Court stated the law on punitive
            damages:

            We therefore hold that actual malice, necessary for an award of punitive damages,
            is (1) that state of mind under which a person's conduct is characterized by hatred,
            ill will or a spirit of revenge, or (2) a conscious disregard for the rights and safety
            of other persons that has a great probability of causing substantial harm.

            Id. at 1176 [emphasis ours]. Actual malice can rarely be proven “otherwise than
            by conduct and surrounding circumstances.” Villella v. Waikem Motors, Inc., 45
            Ohio St.3d 36, 543 N.E.2d 464, 466-67 (1989), overruled on other grounds by,
            Moskovitz v. Mount Sinai Med. Ctr., 69 Ohio St.3d 638, 635 N.E.2d 331, (Ohio
            1994) “[A]ctual malice can be inferred from conduct and surrounding
            circumstances which may be characterized as reckless, wanton, willful or gross.”
            Id. at 467.


    Macdermid Inc. v. Electrochemicals Inc., 142 F.3d 435, 1998 WL 165137 (6th Cir. March 31,

    1998)(unpubl.). The Macdermid case, cited by Jarrow Formulas, supports a conclusion that

    actual malice may, under appropriate circumstances, be proven by such egregious conduct that

    ill will is inferred in a trade secret case.

            The instruction given to the jury in this case includes the sentence that further amplifies

    the nature of the conduct which will rise to the level of willful and malicious misappropriation.

    “Willful and malicious” conduct “is calculated, deliberate, and reprehensible.” That sentence is

    a derivation of language in Sperry Rand Corp. v. A-T-O, Inc. 447 F.2d 1387 4th Cir. 1971), a trade

    secrets case. The court in Sperry Rand affirmed the award of punitive damages against two former

    employees of Sperry Rand and their new employer, finding that the actions were “calculated,

    deliberate, and reprehensible” and that the individuals were both guilty of serious breaches of

    loyalty and responsibility to Sperry Rand, and that “the acts of the defendants were willful and

    deliberate and were committed with the knowledge that they were unlawful and were calculated

                                                      19
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 20 of 44 PageID #: 29562




    to result in substantial harm to the plaintiff.” Id. at 1394. While Sperry Rand is a pre-UTSA case,

    its condemnation of breaches of loyalty and responsibility as reprehensible behavior has been

    cited in a number of decisions brought under the Virginia UTSA.3

           Jarrow Formulas contends that there was no evidence offered that it was motivated by

    spite or ill will toward Caudill Seed or that it disregarded Caudill Seed’s rights with knowledge

    of probable injury. We find that there was evidence adduced at trial from which a jury could

    reasonably conclude that Jarrow Formulas’ misappropriation of Caudill Seed’s Trade Secret 1

    was willful and malicious. There was evidence from which a jury could reasonably find that

    Jarrow Formulas actively, deliberately, aggressively, and deceptively pursued Caudill Seed’s

    trade secrets in order to “beat [Caudill Seed] to the punch” in getting an activated formula

    broccoli seed product to market. Secretive and underhanded tactics employed to capitalize on

    Caudill Seed’s knowledge, designed to benefit Jarrow Formulas and necessarily to damage

    Caudill Seed as the flip side of that coin, could reasonably be found to constitute ill will. The

    evidence offered at trial established a two-way street for the exchange of information. Jarrow

    Formulas asked Ashurst to provide Caudill Seed’s complete research file and agreed to

    compensate Ashurst for “delivering on the activated product.” Jarrow Formulas contends that it

    was nothing more than healthy, honest competition, and that it had no interest in harming Caudill

    Seed. However, Jarrow Formulas was aware of Ashurst’s confidentiality agreements with Caudill

    Seed, yet agreed to pay him to “deliver on the activated formula.” Vol. 2B (Ashurst), 68:5-7.

           Dubose’s testimony concerning a “courtesy call” he received from Caudill Seed regarding

    the impending availability for purchase of Caudill Seed’s activated formula despite the “abrupt



    3
     See American Sales Corp. v. Adventure Travel, Inc., 862 F.Supp. 1476 (E.D.Va. 1994)(exemplary
    damage award rejected under the VUTSA); Nat’l Legal Research Group v. Lathan, Civ. No. 92-0031-C,
    1993 WL 169789 (W.D.Va. May 17, 1993)(exemplary damage award upheld under VUTSA).

                                                    20
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 21 of 44 PageID #: 29563




    departure” of Ashurst evidences the surreptitious nature of Jarrow Formulas’ communications

    and activities with Ashurst such that Caudill Seed had no idea that it was about to be beaten to

    market by its own customer. Dubose, DN 412, pp. 24-30. Similarly, Ashurst’s secret trip from

    FONA to California, while still in the employ of Caudill Seed, to meet with Jarrow Formulas

    officials on the plan to bring an activated formula to market for Jarrow Formulas and “beat

    Caudill Seed to the punch” reasonably suggests deception. Dubose testified that Ashurst provided

    Jarrow Formulas the outline of steps in its process, admittedly not in the public domain, from

    Ashurst’s “vast knowledge of years and years of experience.” Id. at 24. Caudill testified that

    Ashurst was hired as an equipment engineer, and that all of his broccoli extract-related knowledge

    came from Caudill Seed. Further, the fact that Jarrow Formulas was up and running as a

    manufacturer in four months speaks volumes in support of Caudill’s Seed’s contention that Jarrow

    Formulas acquired and used Caudill Seed’s research and development, know-how and process in

    achieving this success at all costs. A jury could reasonably conclude that Jarrow Formulas

    committed willful and malicious misappropriation in this case.

    DN 530, Section IB, pp. 36-44.

           We have reproduced Section IB of our opinion addressing the sufficiency of the evidence

    to support the verdict of willful and malicious misappropriation because Jarrow Formulas again

    argues its version of the facts in opposition to an award of exemplary damages. Jarrow Formulas

    cites Mattel, Inc. v. MGA Entertainment, Inc., 801 F.Supp.2d 950 (C.D.Cal. 2011) in which a

    California federal district court noted that the largest exemplary awards are reserved for the most

    reprehensible conduct4, considering the nature of the misconduct including whether: (1) the

    misconduct caused physical harm; (2) the misconduct disregarded the health or safety of others;


    4
     citing State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 419, 123 S.Ct. 1513, 155 L.Ed.2d 585
    (2003).

                                                     21
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 22 of 44 PageID #: 29564




    (3) the misconduct targeted a financially vulnerable party; (4) the misconduct was repeated; and

    (5) the harm resulted from intentional malice, trickery, or deceit, or mere accident. 801 F.Supp.2d

    at 954.


              Only one of the five factors identified by the court in Mattel is in play in this case -- whether

    the harm resulted from intentional malice, trickery, or deceit. With respect to this factor, Jarrow

    Formulas urges that even if the actions delineated in our earlier decision sufficiently support an

    inference of willful and malicious conduct, they are not the type of intentionally reprehensible

    actions that merit a significant exemplary damages award.                Jarrow Formulas cites Idenix

    Pharmaceuticals, LLC v. Gilead Sciences, Inc., 271 F.Supp.3d 694, 702 (D.Del. 2017) for the

    proposition that enhanced damages are not warranted in the absence of a “motivation for harm”

    because there must be something beyond a pure financial motive to distinguish a reprehensible

    case from a garden-variety infringement. Jarrow Formulas then re-argues its version of the facts

    but offers nothing new. For example, its explanation that a secret trip from FONA to California

    to meet with Jarrow Formulas representatives while still in the employ of Caudill Seed would not

    be uncommon or its representation that obtaining Caudill Seed’s vendor list was for purposes of

    making a “Do Not Call List” were rejected by the jury and thereafter by this Court. On this record,

    the Court finds a basis for an award of exemplary damages, as the Court sees elements of trickery

    and deceit in the conduct, as we have described. This evidence speaks to conduct that goes

    beyond a pure financial motive and warrants imposition of some exemplary award. As noted in

    Mattern & Assoc., L.L.C. v. Seidel, 678 F.Supp.2d 256, 272 (D.Del. 2010), “[I]t is axiomatic

    that exemplary damages provide a valuable function above and beyond compensatory damages in

    the punishment and deterrence of unlawful conduct. See BMW of N.Am., Inc. v. Gore, 517 U.S.

    559, 568, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996).”


                                                         22
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 23 of 44 PageID #: 29565




                                            B. Amount of Award

          The finding by the jury of willful and malicious misappropriation authorizes an award of

   exemplary damages, but the appropriate amount of such an award remains within the discretion of

   the court. See, e.g. Ice Corp. v. Hamilton Sundstrand Corp., 615 F. Supp. 2d 1266, 1268 (D. Kan.

   2009), rev'd on other grounds, 432 F. App'x 732 (10th Cir. 2011)(“[I]t is within the Court's

   discretion to award exemplary damages not to exceed twice the amount of actual damages awarded

   on the KUTSA claim.” The Court looks to federal patent law for guidance in considering whether

   and to what extent exemplary damages are warranted. The most recent articulation of that

   procedure is found in Halo Electronics, Inc. v. Pulse Electronics, Inc., 136 S.Ct. 1923 (2016) in

   which the United States Supreme Court stated that

          Section 284 gives district courts the discretion to award enhanced damages against
          those guilty of patent infringement. In applying this discretion, district courts are
          “to be guided by [the] sound legal principles” developed over nearly two centuries
          of application and interpretation of the Patent Act. Martin, 546 U.S., at 139, 126
          S.Ct. 704 (internal quotation marks omitted). Those principles channel the exercise
          of discretion, limiting the award of enhanced damages to egregious cases of
          misconduct beyond typical infringement.


          The United States Court of Appeals for the Federal Circuit clarified in Presidio

   Components, Inc. v. American Technical Ceramics Corp., 875 F.3d 1369, 1382 (Fed.Cir. 2017)

   that

          Enhanced damages are generally only appropriate in egregious cases of
          misconduct, such as willful, wanton, or malicious behavior. Halo, 136 S.Ct. at
          1932. But an award of enhanced damages does not necessarily flow from a
          willfulness finding. WBIP, 829 F.3d at 1341, n. 13. Discretion remains with the
          court to determine whether the conduct is sufficiently egregious to warrant
          enhanced damages. WBIP, 829 F.3d at 1341 n. 13. In determining whether
          enhanced damages are appropriate, courts should consider the overall
          circumstances of the case. Halo, 136 S.Ct. at 1933.




                                                   23
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 24 of 44 PageID #: 29566




           After presiding over many years of pretrial development of the case and hearing the

   evidence during the three-week trial of this matter, the court determines that an award of

   $1,000,000.00 in exemplary damages is appropriate and is sufficient to meet the objectives for

   imposing such an award.

    We reiterate the factors set forth in Mattel, Inc., 801 F.Supp.2d at 954:

           To determine if, and to what extent, misconduct is reprehensible, courts must
           consider whether: (1) the misconduct caused physical harm; (2) the misconduct
           disregarded the health or safety of others; (3) the misconduct targeted a financially
           vulnerable party; (4) the misconduct was repeated; and (5) the harm resulted from
           intentional malice, trickery, or deceit, or mere accident. [See State Farm Mut. Auto.
           Ins. Co. v. Campbell, 538 U.S. 408, 419, 123 S.Ct. 1513, 155 L.Ed.2d 585 (The
           largest awards are reserved for the most reprehensible acts.)]. Because parties do
           not ordinarily expect that misdeeds that cause purely economic loss may expose
           them to severe exemplary penalties, economic misconduct is not generally
           reprehensible enough to support a large award of exemplary damages. See Gore,
           517 U.S. at 577, 116 S.Ct. 1589. The exceptions, of course, are cases involving
           “affirmative acts of misconduct” marked not just by malice, but a breach of basic
           commercial ethics and fraud. Id. So entrenched is society's expectation that
           exemplary damages are proper in such cases that statutes, including the UTSA,
           routinely provide for the recovery of exemplary damages in cases involving
           financial loss and put the public on notice of the bounds of such relief.


           First, we remain cognizant that this action is against Jarrow Formulas only and that the

   reprehensible conduct for which an award of exemplary damages must be attributable to it.

           We find that certain evidence warrants the award of exemplary damages. Jarrow Formulas

   knew in March 2011 that Ashurst had been working on an activated formula broccoli seed extract

   product for over 3 years and that he was doing so under confidentiality agreements with Caudill

   Seed. It pursued him anyway, offering to pay him to deliver on the activated formula for Jarrow

   Seed. Both during and after Ashurst’s employment with Caudill Seed, Jarrow Formulas requested

   and received confidential and proprietary Caudill Seed documents including a then-confidential

   provisional patent application, testing results, a “roadmap” of Caudill Seed’s particular processes,



                                                    24
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 25 of 44 PageID #: 29567




   customer information including the particular ordering and blend ratio information for particular

   customers, vendor information, and a timeline for bringing an activated glucoraphanin broccoli

   seed extract product to market and thus “beating Caudill Seed to the punch.”5

            The evidence supports a conclusion that Jarrow Formulas deliberately and systematically

   courted Ashurst and directed him to provide the entirety of Caudill Seed’s Trade Secret 1, its body

   of knowledge and know-how, its “seed-to-shelf” process, in order to obtain an unfair advantage in

   the market. It did so surreptitiously and with complete disregard for the injury it could not help

   but know that its misappropriation would cause. An exemplary damage award of $1,000,000.00

   will educate Jarrow Formulas and others that such deceitful and unethical practices are beyond the

   bounds of legitimate industry competition.

            There are, however, factors here which temper the decision to award exemplary damages

   and counsel an amount that falls appropriately on the continuum of awards. These factors are what

   this case does not involve. Jarrow Formulas’ misconduct did not cause physical harm or endanger

   the health or safety of others. Caudill Seed is not a financially vulnerable party. Jarrow Formulas

   did not repeat the conduct, although the misconduct was bold and had significant ramifications not

   the least of which is the protracted and costly litigation in this Court. However, the Court is also

   awarding attorneys’ fees to Caudill Seed. An award of both exemplary damages and attorneys’

   fees is permissible in cases of willful and malicious misappropriation under the KUTSA and we

   find in our discretion that both are appropriate in this case.

            Exemplary damages in the sum of $1,000,000.00, approximately 41% of the damages

   awarded by the jury, is sufficient for purposes of addressing the reprehensible nature of the



    5
     We refer to Caudill Seed’s citations of the following evidence: PX 30, PX 35-38, PX 42, PX 43, PX 51, PX
    52, PX 56, PX 57, PX 59, PX 67, PX 149, PX 150, PX 277; Trial Tr. Vol. 5, p. 171:7-10; Vol. 6-A, p.
    45:9-21; Vol. 6B pp. 64:3-64:25; Vol. 8B, pp. 15:8-21, 33:5-7, 53:6-12, 66:4-19.

                                                       25
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 26 of 44 PageID #: 29568




   conduct. This determination is based upon the specific facts of this case. However, the court notes

   that a number of other courts have awarded exemplary damages in amounts 33% to 50% of the

   damage award in cases where the conduct, while reprehensible, was not wide-ranging, repeated,

   or involving injury or public health concerns. See, Bimbo Bakeries, USA, Inc. v. Sycamore, No.

   2:13-cv-00749-DV-DBP, 2018 WL 1578115 (D.Utah March 29, 2018)(50% of damage award);

   Storagecraft Technology Corp. v. Kirby, No. 2:08-cv-00921, 2012 WL 4467519 (D.Utah Sept. 27,

   2012)(50% of damage award); Mattern & Assoc., L.L.C v. Seidel, 678 F.Supp.2d 256 (D.Del.

   2010)(33% of damage award).

          Despite Jarrow Formulas’ protestations that it has been “ruined” by this lawsuit and should

   not be further impaired by an exemplary damage award, we note the testimony of Clay Dubose

   that the $7.5 million in sales of BroccoMax over a 7-year period accounted for less than one-half

   of one percent of Jarrow Formulas’ gross sales. DN 547, Vol. 12, p. 4, ln 18 – p. 5, ln 10. We

   thus find that the imposition of a $1,000,000.00 exemplary damage award and an award of

   attorneys’ fees is substantial enough to address the gravity of the willful and malicious conduct

   but not excessive under the facts of record.



                                          IV.     Prejudgment Interest

          We will deny Caudill Seed’s request for an award of prejudgment interest. First, we do not

   have liquidated damages here. Liquidated claims are “of such a nature that the amount is capable

   of ascertainment by mere computation, can be established with reasonable certainty, can be

   ascertained in accordance with fixed rules of evidence and known standards or value, or can be

   determined by reference to well-established market values.” State Farm Mutual Auto. Ins. Co. v.

   Norcold, Inc., 143 F.Supp.3d 586, 589 (E.D.Ky. 2015), citing 3D Enter. Contracting Corp. v.


                                                   26
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 27 of 44 PageID #: 29569




   Louisville and Jefferson Cty. Metro. Sewer Dist., 174 S.W.3d 440, 450 (Ky.2005) (citing Nucor

   Corp. v. General Electric Co., 812 S.W.2d 136, 141 (Ky.1991)). In determining if a claim is

   liquidated or unliquidated, the Court must look at the nature of the underlying claim, not the final

   award. Id. The claim is liquidated if the amount of it is certain, even where [the defendant] may

   have a meritorious basis for denying payment or appealing. Id. citing Bradley v. Louisville

   Commc'ns, L.L.C., Civil Action No. 3:05CV–734–H, 2006 WL 2620183, at *4 (W.D.Ky. Sept. 11,

   2006).

            Examples include a “bill or note past due, an amount on an open account, or an
            unpaid fixed contract price.” [Nucor Corp. v. General Elec. Co., 812 S.W.2d at
            141]. In contrast, an unliquidated damages claim is one which has “not
            been determined or calculated, ... not yet reduced to a certainty in respect to
            amount.” Id. (citations omitted). An unliquidated claim is unspecified
            and undetermined prior to a breach.


    Heartland Materials, Inc. v. Warren Paving, Inc., 384 F. Supp. 3d 786, 798–99 (W.D. Ky. 2019).

            However, the award of prejudgment interest in a case involving an unliquidated sum is

    “left to the sound discretion of the trial court.” See Denzik v. Denzik, No. 2004–CA–000944– MR,

    2006 WL 3107110, at *2 (Ky.Ct.App. Nov. 3, 2006). In exercising its discretion, a court must base

    its decision “upon the foundation of equity and justice.” Church & Mullins Corp. v. Bethlehem

    Minerals Co., 887 S.W.2d 321, 325 (Ky. 1992). Thus, while it has been said that “Kentucky courts

    ‘rarely’ impose such awards (See Ky. Commercial Mobile Radio Serv. Emergency Telecomms. Bd.

    v. TracFone Wireless, Inc., 712 F.3d 905, 917 (6th Cir. 2013) (“Kentucky courts rarely award

    prejudgment interest on unliquidated claims on equitable grounds.”)), the court also noted in

    TracFone that “allegations of bad faith are often involved” in those cases in which prejudgment

    interest is awarded. 712 F.3d at 917 (citation and internal quotation marks omitted). “As the

    Supreme Court long ago explained, whether the harms are liquidated or unliquidated, ‘the injured


                                                   27
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 28 of 44 PageID #: 29570




    party has suffered a loss which may be regarded as not fully compensated if he is confined to the

    amount found to be recoverable as of the time of [the harm] and nothing is added for the delay in

    obtaining the award of damages.’ Funkhouser, 290 U.S. at 168, 54 S.Ct. 134. Thus most modern

    courts will permit prejudgment interest on unliquidated claims—even though, by definition, those

    claims were not ‘ascertainable”’ at the time of the harm—'when the period of time between the

    harm and the judgment is long or when there are other circumstances that would make it unjust

    not to give interest.’[citation omitted].” Osborn v. Griffin, 865 F.3d 417, 458 (6th Cir. 2017).


           The court concludes, in its discretion, that an award of pre-judgment interest is

   inappropriate in this case despite the fact that the case has taken years to reach the entry of final

   judgment. We find that, as this is a discretionary award, we must do justice, and we find that

   Jarrow Formulas should not be forced to bear increased cost due to the passage of time.

           In a pristine world, we might find such an award to be appropriate. However, Caudill Seed

   first chose to seek redress against Ashurst only, in the Jefferson County, Kentucky, Circuit Court.

   Apparently, the case ended badly for Caudill Seed and the claims against Ashurst were dismissed

   with prejudice. It was not until January 1, 2013 that Caudill Seed sought to pursue Jarrow Formulas

   for misappropriation and filed its complaint in this court. The filings in this case, now numbering

   almost 600, were borne, in significant part, from the nature of the plaintiff’s claims in this case and

   the difficulties in defining their contours. As this is a trade secret case, there were substantial

   issues regarding the confidentiality of documents, the description of trade secrets, and the viability

   of claims, just to name a few topics thoroughly covered in pretrial motion practice.

           Caudill Seed succeeded in attaining a verdict for willful and malicious misappropriation

   for which it is properly receiving compensatory damages, exemplary damages, and attorneys’ fees.



                                                     28
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 29 of 44 PageID #: 29571




   The court declines to award prejudgment interest inasmuch as the sheer volume of information in

   this case made for a long period of development pretrial.



                                             V.      Attorneys’ Fees

          In its discretion, the court will also award Caudill Seed reasonable attorneys’ fees. Courts

   in the Sixth Circuit frequently do so where willful and malicious misappropriation has been found,

   under UTSA statutes. See e.g. Kehoe Component Sales Inc. v. Best Lighting Products, Inc., N.

   2:10CV-00789, 2014 WL 5034643 (S.D.Ohio Oct. 8, 2014), vacated on other grounds, 796 F.3d

   576 (2015); Tennsco Corp. v. Carrington, No. 3:10-cv-0423, 2014 WL 6666120 (M.D.Tenn. Nov.

   24, 2014). Comment j to § 45 of the Restatement (Third) Unfair Competition provides that, “[i]n

   actions under the Uniform Trade Secrets Act, reasonable attorney's fees may be awarded if the

   appropriation is ‘willful and malicious,’ if the claim of appropriation is made in bad faith, or if a

   motion to terminate an injunction is made or resisted in bad faith. Id. § 4.” KUTSA provides for

   an award of attorneys’ fees. KRS 365.886. This award may be made in addition to an award of

   exemplary damages, although the Court is not required to do so.

          The reasonableness of an award of attorneys’ fees is ordinarily determined under the

   ‘lodestar’ method, calculating “the product of reasonable hours times a reasonable rate.” City of

   Burlington v. Dague, 505 U.S. 557, 559, 112 S.Ct. 2638, 2640 (1992).

          The court reviewed the original motion and declaration of Benjamin J. Lewis (DN 464-2)

   in support of Caudill Seed’s request for an award of attorneys’ fees in the total sum of

   $4,203,201.00 for work performed by three law firms. Mr. Lewis’ affidavit summarized that

          Caudill initiated this lawsuit on January 25, 2013. Jarrow heavily litigated this
          action for the six and a half years it took to get before a jury. Indeed, the docket
          reflects over 440 unique entries, many of which contain significant briefing and
          many pages of attachments. Caudill was forced to engage in: (i) pre-suit

                                                    29
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 30 of 44 PageID #: 29572




           negotiations with Jarrow regarding Jarrow’s theft of Caudill’s trade secrets; (ii)
           research of pertinent law and the underlying facts in dispute; (iii) exchanging over
           100,000 pages of discovery; (iv) drafting and filing of myriad motions, responses,
           and replies; (v) review and responses to Jarrow’s various court filings, including
           five motions for (or motions for leave or to reconsider) summary judgment; (vi)
           court appearances on many of these motions and at trial; (vii) preparation and
           participation in trial before a jury from June 3-26; (viii) filing or responding to ten
           motions in limine pretrial; and (ix) the instant Motion practice.

   DN 464-2, p. 5. The Court has also reviewed the Supplement to the motion (DN 564), the billing

   records submitted by Caudill Seed (DN 565), and Jarrow Formulas’ objections to the attorneys’

   fees which both generally and specifically objects to the billing records (DN 576).

           We reject Jarrow Formulas’ suggestion that we deny Caudill Seed any award of fees. We

    find, however, that insufficiencies in some of the billing records render it impossible for the Court

    to determine whether those billings are reasonable. We discuss those issues below and reduce the

    fees accordingly.

           We note at the outset that Caudill Seed had the opportunity to address the specific

    challenges raised to the billing records in Jarrow Formulas’ response. It chose not to do so. Rather,

    it responded in general terms, arguing that it is disingenuous for Jarrow Formulas to now complain

    that Caudill Seed’s counsel’s fees are too high when it looked to Caudill Seed’s attorneys’ fees in

    the Connecticut action as a benchmark for comparison with the higher fees of its former counsel.

    This argument does not address the specific deficiencies with which the Court was left to grapple

    in reviewing the 600+ pages of invoices produced by Caudill Seed.



                                                     A.

           Caudill Seed was the “prevailing party” on its claim for willful and malicious

    misappropriation under KUTSA and thus cleared the first hurdle for an attorneys’ fees award under

    KRS 365.886. The next determination is what fee is reasonable.

                                                     30
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 31 of 44 PageID #: 29573




           The starting point for this determination is a calculation of “the number of hours reasonably

    expended on the litigation multiplied by a reasonable hourly rate. “This calculation provides an

    objective basis on which to make an initial assessment of the value of a lawyer’s services.” Hensley

    v. Eckerhart, 461 U.S. 424, 433; 103 S.Ct. 1933, 1939; 76 L.Ed.2d 40 (1983).


           The party seeking an award of fees should submit evidence supporting the hours
           worked and rates claimed. Where the documentation of hours is inadequate, the
           district court may reduce the award accordingly…The district court also should
           exclude from this initial fee calculation hours that were not “reasonably expended.”
           S.Rep. No. 94–1011, p. 6 (1976). Cases may be overstaffed, and the skill and
           experience of lawyers vary widely. Counsel for the prevailing party should make a
           good faith effort to exclude from a fee request hours that are excessive, redundant,
           or otherwise unnecessary, just as a lawyer in private practice ethically is obligated
           to exclude such hours from his fee submission. “In the private sector, ‘billing
           judgment’ is an important component in fee setting. It is no less important here.
           Hours that are not properly billed to one's client also are not properly billed to one's
           adversary pursuant to statutory authority.” Copeland v. Marshall, 205
           U.S.App.D.C. 390, 401, 641 F.2d 880, 891 (1980) (en banc) (emphasis in original).

    Hensley, 103 S.Ct. at 433-34. Additionally, Hensley counsels the Court to consider the degree of

    success of the prevailing party in the case and disallow fees for work on unsuccessful claims

    unrelated “pursuit of the ultimate result achieved.” Id. (internal citation omitted). Fees for work

    on claims which “involve a common core of facts or will be based on related legal theories” are

    recoverable, keeping in mind the relationship of those claims to the litigation as a whole and the

    significance of the overall relief obtained. Id at 435. The court noted that where “excellent results”

    are obtained, a fee award should not be reduced simply because the plaintiff failed to prevail on

    every contention raised in the lawsuit. Id. The court further observed that


           A request for attorney's fees should not result in a second major litigation…The
           applicant should…maintain billing time records in a manner that will enable the
           reviewing court to identify distinct claims…Plaintiff's counsel, of course, is not
           required to record in great detail how each minute of his time was expended. But at
           least counsel should identify the general subject matter of his time
           expenditures…We reemphasize that the district court has discretion in determining
           the amount of a fee award. This is appropriate in view of the district court's superior

                                                     31
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 32 of 44 PageID #: 29574




              understanding of the litigation and the desirability of avoiding frequent appellate
              review of what essentially are factual matters. It remains important, however, for
              the district court to provide a concise but clear explanation of its reasons for the fee
              award.

    Id. at 437 and n. 12.



                                                        B.

              Jarrow Formulas has challenged the hourly rates charged by the three firms which

   represented Caudill Seed at various points in this case. It contends that the rates have not been

    shown to be reasonable and commensurate with local rates.

              Proof of rates charged in the community under similar circumstances and opinion evidence

    of reasonable rates may establish a reasonable hourly rate in the local community. “Additionally,

    a court may determine a reasonable rate based upon its own expertise and judgment.” L.M. by and

    through M.M. v. Henry County Bd. of Educ. No. 3:18-CV-00037-GFVT, 2021 WL 236307, *5

    (E.D.Ky. Jan. 21, 2021).

              In his affidavit, Benjamin J. Lewis, a partner in the firm of Denton Bingham

    Greenbaum6 and trial counsel in the case, described the depth and complexity of the case and the

    work required in litigating the case. He states that the case was heavily litigated for the six and a

    half years before trial. The docket reflects over 440 unique entries [603 entries as of this writing],

    many of which contain significant briefing and many pages of attachments. He notes that Caudill

    Seed: (a) engaged in pre-suit negotiations; (b) engaged in research of pertinent law and underlying

    facts; (c) exchanged over 100,000 pages of discovery; (d) drafted and filed numerous motions,

    responses, and replies; (e) made court appearances on motions and at trial; (f) prepared and

    participated in trial from June 3-26; (g) engaged in post-trial motion practice.


    6
        Formerly Greenbaum Bingham Doll.

                                                        32
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 33 of 44 PageID #: 29575




    DN 464-2, p. 5, ¶ 14.

            The affidavit does not offer other rates or case comparators, but this Court has such

    information at hand which satisfy us that the hourly rates billed for the timekeepers in this case are

    reasonable and commensurate with the rates charged by firms of comparable talent and experience

    in this district for work in this area of practice, and that the rates generally for the attorneys and

    staff at various levels fall within the hourly rate ranges for these firms. Geier v. Sundquist, 372

    F.3d 784, 791 (6th Cir. 2004)(“To arrive at a reasonable hourly rate, courts use as a guideline the

    prevailing market rate, defined as the rate that lawyers of comparable skill and experience can

    reasonably expect to command within the venue of the court of record.”); Clark v. West Iris

    Transport, Inc., No. 18-168-DLB-CJS, 2020 WL 2781601 (E.D.Ky. Feb. 27, 2020)(“A reasonable

    fee is ‘one that is adequately compensatory to attract competent counsel yet which avoids

    producing a windfall for lawyers.” quoting, Kritcher v. Prudential Sec., Inc. No. 19-1556, 2020

    WL 548249, at *2 (6th Cir. Feb. 4, 2020)(quoting Geier v. Sundquist, infra.)).

            First, we note that Jarrow Formulas hired local attorney Joel T. Beres, a partner of

    comparable skill and experience, in the firm of Stites & Harbison in Louisville, at a rate of $545

    per hour to perform the post-trial work in this case7. Mr. Beres was a member of the defense team

    in the case and sat at counsel table throughout the trial. Jarrow Formulas apparently has a shifting

    view about reasonable hourly rates for IP work in the Louisville legal community.

            In the Connecticut action, Jarrow Formulas offered the expert opinion of Elisabeth Gray of

    the Louisville Firm of Middleton Reutlinger in support of Jarrow Formulas’ claims of malpractice

    against its former counsel. Among other opinions she rendered in the case, she opined that an



    7
     There are other attorneys at Stites & Harbison also working on this case, but their hourly rates are unknown to the
    Court.

                                                            33
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 34 of 44 PageID #: 29576




    hourly rate of $520 per hour “is not a fee customarily charged in this locality for similar legal

    services.” However, Sarah A. L. Merriam, United States Magistrate Judge for the District of

    Connecticut, stated that “Attorney Gray did not have complete information at the time she rendered

    her opinions, and the Court does not find her report, or her testimony, persuasive [that McCarter

    & English charged unreasonable fees and that it malpracticed the case].” Specifically, the Court

    noted that she “presumes that Attorney Gray was not informed, prior to preparing her report, that

    after it discharged M & E, Jarrow retained a local attorney, Joel Beres, at the rate of $545 per

    hour.” Case No. 3:19-CV-00124-MPS, DN 124, p. 29.

           At the upper end, the rates charged by partners in the firms representing Caudill Seed in

    this case do not apparently run afoul of Attorney Gray’s opinion. No attorney billed in excess of

    $500/hour in this case, and the vast majority of the rates were substantially lower than the $500

    per hour mark. But the question remains whether the hourly rates charged are reasonable for the

    work done in this forum in a case of this type and this magnitude. The United States Supreme

    Court noted in Blum v. Stenson, 465 U.S. 886 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984) that

    “determining an appropriate ‘market rate’ for the services of a lawyer is inherently difficult.

    Market prices of commodities and most services are determined by supply and demand. In this

    traditional sense, there is no such thing as a prevailing market rate for the services of lawyers in a

    particular community. The type of services rendered by lawyers, as well as their experience, skill

    and reputation, varies extensively, even within a law firm. Accordingly, the hourly rates of lawyers

    in private practice also vary widely…Nevertheless, the critical inquiry in determining

    reasonableness is now generally recognized as the appropriate hourly rate. And the rates charged

    in private representations may afford relevant comparisons.” Id. at n. 11.




                                                     34
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 35 of 44 PageID #: 29577




            More generally, billing rates for partners and paralegals in the top tier firms in this

    community was addressed in Pogue v. Northwestern Mutual Life Ins. Co., No. 3:14-CV-598-CRS,

    2017 WL 1520432 (W.D.Ky. April 24, 2017), a case cited by Jarrow Formulas. Attorney

    Cornelius E. Coryell, a partner in the law firm of Wyatt, Tarrant & Combs, LLP, provided an

    affidavit in support of a request for attorneys’ fees for his firm’s work. Attorney Coryell affirmed,

    in part, that in 2016, “The current billing rates for partners at Wyatt, Tarrant & Combs, LLP range

    from $260 to $575 per hour” and “The paralegal billing rate at Wyatt, Tarrant & Combs, LLP

    ranges from $110 to $230 [per hour].” DN 105-1, pp. 1-2. The particular hourly rates charged by

    Attorney Coryell or his paralegal in that case are of no moment, as the Pogue case involved

    insurance coverage issues, not IP practice such as in issue here. We quote from the affidavit only

    to establish that in 2016, the high end of the range of billing rates for attorneys and paralegals at

    firms of similar caliber to those involved in this case far exceeds the rates charged in this case.

            Finally, we refer to a trade secret misappropriation case that was tried to a jury in this court

    in 2018 for comparison of hourly rates charged in litigation in this particular area of practice. The

    hourly rate charged in the case in 2016 by partner Pamela Moore was $425 per hour, by associates

    Kelly Gallagher, and Tiffany Hubbard was $390 per hour and $345 per hour respectively, and

    paralegal Kimberly Wantak was $175 per hour. Babcock Power, Inc. v. Kapsalis, Civil Action

    No. 3:13-CV-717-CRS, Aff. of Kelly Burns Gallagher, DN 242-7, pp. 1-2. 8

            This dovetails with the rates charged by the most senior partners in the firms of Denton

    Bingham Greenbaum (“DBG”) and Frost Brown Todd (“FBT”) who billed in this case in 2016 or

    2017: Patton Pelfrey at $465 per hour and Thomas O’Brien at $430 per hour at FBT in 2016 and


    8
      These attorneys and paralegal were with the Connecticut firm of McCarter & English but were, presumably,
    requesting the court to award fees comparable to that charged by practitioners in this area is a similar case. This
    information is only helpful in a general sense since the billings referred to in the Babcock Power case do not reflect
    rates for trial work.

                                                             35
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 36 of 44 PageID #: 29578




    Mark Grundy at $425 per hour at DBG in 2017. The hourly rate ranges for associates and

    paralegals is also comparable. Thus, the Court is satisfied that the hourly billing rates presented

    in the request for attorneys’ fees are reasonable, relying, in part, on the Court’s knowledge in this

    area, as permitted by Hensley. The Court’s ruling in this regard is not a finding that rates charged

    by Caudill Seed’s attorneys are the maximum reasonable rates for comparable counsel in IP

    practice in this community. We find only that the rates charged by Caudill Seed’s counsel are

    reasonable for work done in this case.

           The Court concludes that Benjamin Lewis ‘ affidavit sufficiently articulates the need to for

    the level of expertise and experience demanded in this case. Counsel for Caudill Seed were faced

    with formidable opponents from McCarter and English who displayed a commanding knowledge

    of the science governing the issues in this case. Not only did counsel on both sides become facile

    with the scientific processes and knowledgeable about the industry, but they were required to teach

    a lay jury this information, a task that is exceptionally difficult in a trade secret case, but which

    was done very well for this jury.

           We do not find merit in Jarrow Formulas’ arguments concerning perceived disparities in

    the rates charged and increases in the rates of various associates and paralegals. Nor are we

    persuaded by Jarrow Formulas’ suggestion that lower rates should be utilized across the board for

    all timekeepers because the law firms did not provide their firm policies or reasoning for their rate

    structures and Jarrow Formulas is unable to parse the pedigrees of the timekeepers to its

    satisfaction. Such information is not required. This is not an exact science and the Court is

    comfortable that the rates charged by the firms in this case are reasonable.




                                                     36
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 37 of 44 PageID #: 29579




                                                     C.

           Caudill Seed seeks $353,810.00 in addition to the $4,203,201.00 sought in its initial brief.

    Caudill Seed states that it incurred various additional legal costs in defending the secrecy of its

    information in this case in connection with the Connecticut litigation and in defending against

    Jarrow Formulas’ motion for judgment as a matter of law.              The costs of defending the

    confidentiality of its trade secrets in connection with the Connecticut action are not recoverable

    under KUTSA as they were not fees incurred in achieving its successful result in the

    misappropriation action. Fees will be permitted for responding to the JMOL motion as Caudill

    Seed was defending its successful outcome. The Court will also award fees for time spent in

    identifying the appropriate redactions to the official transcript as the work was necessary to

    properly maintain certain testimony in the trial record as confidential.

           Caudill Seed will be awarded $217,407.00 in attorneys’ fees of the $353,810.00 requested

    in its Supplement (DN 564).



                                                     D.

           The Court must next determine the reasonable hours billed for work in this case. The Court

    finds that a number of Jarrow Formulas’ challenges to the attorneys’ fees requested are

    meritorious. Caudill Seed chose not to respond in any substantive way to the challenges of double

    billing (O’Brien), duplicative billing (DBG getting up to speed in the case), missing invoices or

    bad math (FBT 2016, 2017, 2018), excessive billing (FBT summary judgment 2015), non-

    recoverable “overhead” (FBT 2014), and redactions and block billing (FBT primarily 2014, 2015).

    Therefore, the Court has cut the requested amount by a total of 28.6% The Court’s determination

    came down principally to the inadequacy of the billing records submitted by FBT. Frost’s 2014


                                                     37
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 38 of 44 PageID #: 29580




    timekeeping was so seriously and excessively redacted and, additionally, was block-billed in such

    a way that the Court was compelled to reduce the total for 2014 by 50%. This reduction constitutes

    approximately 46.3% of the total reduction in the fees requested. Additionally, there was a clear

    math error in the affidavit which inflated the FBT 2015 total for Thomas O’Brien at FBT by

    $175,835.00. Finally, an additional $132,138.00 was deducted for FBT 2017-2018 billing sheets

    which are completely missing. These three matters alone totaling $911,866.75 amount to 70% of

    the total attorneys’ fees disallowed by the Court and are attributable solely to FBT billing records

    inadequacies. In addition to the reductions above, the Court has disallowed the fees sought by

    Pence & Ogburn for 2011 ($1,800) and 2013-2015 ($15,000) for work done solely in the state

    court action between Caudill Seed and Kean Ashurst. We reject Caudill Seed’s contention that

    the state court action is “interwoven” with the claims in this case and were “based on the same

    nucleus of facts” so that the attorneys’ fees would be recoverable in connection with the KUTSA

    verdicts. In fact, the state court action was singularly unhelpful to Caudill Seed in achieving its

    goals in this case. Due to the outcome in the state action, Caudill Seed was precluded from

    pursuing any claim against Kean Ashurst in this case. While the actions, generally speaking,

    involve the same subject matter, it appears to this Court that the action against Jarrow Formulas

    began anew in this Court with new theories of recovery and a different defendant in this action.

    Caudill Seed’s litigation in the state court was of limited duration and its negotiations with Jarrow

    Formulas were wholly unsuccessful.

           As explained in subsection E below, we have determined to follow Magistrate Judge

    Lindsay’s rationale and deny Caudill Seed's motion for attorneys' fees and costs for its counsel's

    work on the Lanham Act claim. The Court finds $50,151.50 in 2016 FBT billings should be

    deducted for hours spent on the Lanham Act claim.



                                                     38
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 39 of 44 PageID #: 29581




             The FBT records for 2014 are both heavily redacted and block billed such that the Court

    cannot discern what work was done for numerous entries. Entire pages are blacked out. It is

    surprising that FBT would submit such a mess in support of a request that we award $1,207,787.50

    in fees for 2014. We will reduce the requested sum by 50% to $603,893.75. Kendall Holdings,

    Ltd. v. Eden Cryogenics, LLC, No. 2:08-CV-390, 2014 WL 12652324, *14 (S.D.Ohio Mar. 4,

    2014)(percentage reduction for redactions and block billing); Herdguard, LLC v. NXT Generation

    Pet, Inc., No. 5:16-cv-468-JMH-EBA, 2019 WL 3082458 (E.D.Ky. Jul. 15, 2019); Smith v. Service

    Master Corp., 592 F.App’x. 363, 371 (6th Cir. 2014)(“so long as the description of the work

    performed is adequate, block billing can be sufficient.”).

             The Court also found two entries in the FBT 2014 billings totaling $866.50 for a runner

    and a .pdf converter which the Court categorizes as “purely overhead” and non-compensable.

    EEOC v. Dolgencorp, LLC, No. 3:14-CV-441, 2017 WL 9517513 (E.D.Tenn. Aug. 7,

    2017)(reduced hours for purely clerical work). The Court rejects Jarrow Formulas’ challenge to

    additional entries on this ground.

             The inaccuracies verified by the Court in the FBT 2016 billings for either math

    computation errors or missing time sheets total $173,086.00. The deduction for FBT 2017-2018

    missing time sheets totaled $132,138.00.       Additionally, the Court deducted for 6 specific

    excessively redacted entries in 2015 which totaled $2,716.00. Kendall, supra.; Herdguard, LLC,

    supra.

             The double billing for O’Brien (FBT 2015) required a deduction of $175,835.00. The

    Court also deducted $1,931.25 for “duplicative billing” for Benjamin Lewis (DBG 4/3/17), Jared

    Cox (DBG 4/11/17), Mark Grundy (DBG 4/11/17) and Benjamin Lewis (DBG 4/11/17 50%

    reduction) for time billed in getting up to speed in the case when DBG took over from FBT.



                                                    39
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 40 of 44 PageID #: 29582




    Kendall Holdings, supra. at *14 (duplication of fees in pass-off of case); Smith, supra. at 372 (in

    complicated cases with many lawyers, employ arbitrary but essentially fair approach of simply

    deducting percentage).

           Jarrow Formulas complains of excessive billing as well, offering the concrete example of

    the large number of FBT timekeepers and hours billed for work on the summary judgment briefs

    in 2015. The Court is aware from having addressed the motions that there were numerous issues

    addressed on summary judgment. The summary judgment phase of the case was a massive

    undertaking and a great deal of time was necessarily expended . The Court has gleaned from the

    2015 FBT records that for two weeks in January, from 1/2/15 to 1/16/15, FBT billed $59,177.50

    for work related to the summary judgment. Concerned by this large sum, we felt compelled to dig

    deeper into the situation.

           The principal author appears to have been a senior associate with the firm, Thomas C.

    Gleason, who billed 94.6 hours at $245 per hour for a total of $23,187.00 over a two-week period.

    Such is the life of an associate in this role in complex litigation. The Court finds his time entries

    reasonable. There were other contributors less prominent on the project who collectively billed

    $19,757.50. These billing will be allowed, as a brief of the size and significance of the one in

    issue no doubt required many hours of associate-level work and paralegal support. What appears

    to have been excessive was the partner reviews of the work which was billed at rates from $375 –

    450 per hour for 1/3 the number of hours of the principal drafter - Thomas O’Brien: 17.7 hours

    at $415 per hour; Cory Skolnick: 16.5 hours at $375 per hour; Patton Pelfrey: 3.5 hours at $450

    per hour, for a total of 37.5 hours of partner level review resulting in $15,108.00 in fees over a two

    week period. Despite the importance of the work at this phase of the litigation, the Court will

    disallow a portion of this senior level review. First, the Court will deduct $415.00 for Thomas



                                                     40
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 41 of 44 PageID #: 29583




    O’Brien’s 1-hour review of the already filed brief performed on 1/16/15. The Court will then

    award 50% of the remaining total in the sum of $7,346.50. Kendall, supra.; Smith, supra. We

    reject Jarrow Formulas’ more general challenges of excessive billing as unverifiable.

           Finally, we reject Jarrow Formulas’ argument that the fees should be reduced because

    Caudill Seed did not achieve substantial success in the case. That argument is ludicrous. The jury

    found that (1) Caudill Seed had proven that it possessed a trade secret in 5 of the 6 trade secrets

    identified in the case, (2) Jarrow Formulas misappropriated Caudill Seed’s Trade Secrets 1, 3, 4,

    and 5, (3) Jarrow Formulas willfully and maliciously misappropriated Trade Secret 1, and (4)

    Caudill Seed was awarded over $2,000,000 in damages for the misappropriation of Trade Secret

    1. We find that time spent with respect to all of these trade secret claims contributed to the overall

    success Caudill Seed had in the case. We reiterate that where “excellent results” are obtained, a

    fee award should not be reduced simply because the plaintiff failed to prevail on every contention

    raised in the lawsuit. Hensley, supra.



           In summary, the calculation of the reasonable attorneys’ fees in this matter is as follows:

    Total Fees Sought:             $4,203,201.00
    (DN 464)

                                   -$1,800.00             Pence & Ogburn 2011             state case

                                   -$15,000.00            Pence & Ogburn 2013-15          state case

                                   -$603,893.75           FBT 2014                        block billing
                                                                                      heavy redactions

                                   -$1,931.25             DBG 2017                        dupl. billings
                                                                                          (hand-off)

                                   -$175,835.00           FBT 2015                        double billing
                                                                                  (math error -O’Brien)

                                   -$866.50               FBT 2014                        “overhead”


                                                     41
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 42 of 44 PageID #: 29584




                                  -$173,086.00           FBT 2016                     math errors
                                                                              missing time sheets

                                  -$50,151.50            FBT 2016                Lanham Act CC

                                  -$132,138.00           FBT 2017-2018        missing time sheets

                                  -$11,602.50            FBT 2015             excessive billing (SJ)
                                                                                Heavy redactions
                                                                                 (6 entries)

    Reasonable Attorneys’ Fees:   $3,036,896.50
    (DN 464)


    Total Fees Sought:            $353,810.00
    (DN 564 Supplement)

                                  -$136,403       DBG 2019-2020               Connecticut Action

    Reasonable Attorneys’ Fees:   $217,407.00
    (DN 564)


    TOTAL ATTORNEYS’
   FEES AWARD:                    $3,254,303.50

           Based on the foregoing, the Court finds under the lodestar analysis that an award of

   $3,254,303.50, the product of a reasonable number of hours times a reasonable rate, constitutes

   reasonable attorneys’ fees which will be awarded under KUTSA in this case.



                                                    E.

           Caudill Seed has renewed its motion for a fee award on “exceptional case” grounds in light

   of the dismissal of Jarrow Formulas’ Lanham Act counterclaim. In the context of the outcome of

   the case as a whole and the awards made, the court, in its discretion, will deny the motion (DN

   161). In so doing, we have considered the rationale set forth in the opinion of United States




                                                    42
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 43 of 44 PageID #: 29585




   Magistrate Judge on this point (DN 178).9 We particularly note, as did the Magistrate Judge, that

   Caudill Seed has not shown that the relative weakness of Jarrow’s Lanham Act counterclaim stands

   out from other cases. Jarrow made clear in its memorandum in support of the motion to amend that

   it based its Lanham Act counterclaim on the Supreme Court’s holding in Lexmark. Def.’s Mem.

   Supp. Mot. Am. 7 (DN 66)(citing Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S.Ct.

   1377 (2014)). Jarrow also cited the deposition of Dan Caudill in support of its contention that

   Caudill Seed was irradiating Broccoraphanin in violation of FDA regulations. Def.’s Mem. Supp.

   Mot. Am. 4. Jarrow’s pursuit of a new counterclaim, purportedly on the basis of recent Supreme

   Court precedent and newly discovered evidence, does not make the relative strength of its litigation

   position stand out compared to other cases. Although Judge Heyburn expressed misgivings over

   whether Jarrow should proceed with the Lanham Act counterclaim, those misgivings do not

   establish that Jarrow’s counterclaim stands out from other cases with respect to the relative

   weakness of Jarrow’s counterclaim. We indicated the amount to be deducted from the attorneys'

   fees sought to account for this ruling.



            Motions having been made and for the reasons set forth in this Memorandum Opinion

   and the Court being otherwise sufficiently advised, IT IS HEREBY ORDERED AND

   ADJUDGED that:
            1. The motion of Defendant Jarrow Formulas, Inc. for the Court to take judicial notice

                 (DN 577) is DENIED.

            2. The motion of Defendant Jarrow Formulas, Inc. for leave to file a sur-reply to Caudill’s

                 reply to its request for an award of attorneys’ fees (DN 585) is GRANTED.

    9
     This Court vacated the Magistrate Judge’s Order denying the award attorneys’ fee and costs as beyond the authority
    authorized by 28 U.S.C. § 636(b)(1)(A) and stayed the motion until the merits of the case were decided. (DN 205).
    Despite our Order vacating it, the Magistrate Judge’s Order contained a thoughtful analysis and reasoning with which
    the Court agrees and which is adopted, in part, as our own herein.

                                                            43
Case 3:13-cv-00082-CRS-CHL Document 605 Filed 03/08/21 Page 44 of 44 PageID #: 29586




         3. The motion of Plaintiff Caudill Seed and Warehouse Company, Inc. for sanctions (DN

             587) is DENIED.

         4. The motion of Plaintiff Caudill Seed and Warehouse Company, Inc. for an award of

             attorneys’ fees for the successful defense of Jarrow Formulas’ Lanham Act

             counterclaim (DN 161) is DENIED.

         5. The motion of Plaintiff Caudill Seed and Warehouse Company, Inc. for an award of

             exemplary damages, prejudgment interest, attorneys’ fees and for entry of final

             judgment (DN 464) is GRANTED IN PART AND DENIED IN PART as follows:

             a. The motion is GRANTED as to exemplary damages, attorneys’ fees, and entry of

                final judgment.

             b. The motion is DENIED as to prejudgment interest and attorneys’ fees for Lanham

                Act “exceptional case.”

         6. Plaintiff Caudill Seed and Warehouse Company, Inc.’s supplement in support of its

             request for an award of attorneys’ fees is GRANTED IN PART AND DENIED IN

             PART as set forth herein.

         7. DNs 522, 523, and 524 having been vacated by our previous Order (DN 532), they

             shall be STRICKEN FROM THE RECORD.



         A separate Final Judgment will be entered herewith in accordance with this Memorandum

   Opinion and Order.

                            March 5, 2021




   IT IS SO ORDERED.



                                               44
